EXHIBIT 10.34

MANAGEMENT STOCKHOLDERS’ AGREEMENT

MANAGEMENT STOCKHOLDERS’ AGREEMENT (this “Agreement”), dated as of October 6,
2005, between Newton Acquisition, Inc. (the “Company”), the Majority Stockholder
(as defined below) and the individuals listed on Schedule A attached hereto (the
“Management Stockholder”).

WHEREAS, the Management Stockholder may be the owner of shares of common stock
of the Company, $0.01 par value per share (“Common Stock”) and/or may be granted
options to purchase Common Stock (the “Options”), pursuant to The Newton
Acquisition, Inc. Management Equity Incentive Plan (the “Plan”); and

WHEREAS, as a condition to the issuance of any shares of Common Stock by the
Company to the Management Stockholder, the Management Stockholder is required to
execute this Agreement; and

WHEREAS, the Management Stockholder, the Majority Stockholder and the Company
desire to enter into this Agreement and to have this Agreement apply to any
shares of Common Stock acquired by the Management Stockholder from whatever
source (in the aggregate, the “Shares”);

NOW THEREFORE, in consideration of the premises hereinafter set forth, and other
good and valuable consideration, the receipt of which is hereby acknowledged,
the parties hereto agree as follows.

1.             Definitions.  As used in this Agreement, the following
capitalized terms shall have the following meanings:

(a)           “Affiliate” shall means, with respect to any entity, any other
corporation, organization, association, partnership, sole proprietorship or
other type of entity, whether incorporated or unincorporated, directly or
indirectly controlling or controlled by or under direct or indirect common
control with such entity.

(b)           “Board” shall mean the Board of Directors of the Company or any
committee appointed by the Board to administer the Plan pursuant to the terms of
the Plan.

(c)           “Cause” shall mean, when used in connection with the termination
of a Management Stockholder’s Employment, unless otherwise provided in any stock
option grant agreement entered between the Company and the Management
Stockholder with respect to any Options that may be granted under the Plan,
effective employment agreement or other written agreement with respect to the
termination of a Management Stockholder’s Employment, the termination of the
Management Stockholder’s Employment with the Company and all Affiliates on
account of (i) a failure of the Management Stockholder to substantially perform
his or her duties (other than as a result of physical or mental illness or
injury) that has continued after NMG has provided written notice of such failure
and Executive has not cured such failure within 30 days of the date of such
written notice; (ii) the Management Stockholder’s willful misconduct or gross
negligence which is materially injurious to the Company; (iii) a breach by a
Management Stockholder of the Management Stockholder’s fiduciary duty or duty of
loyalty to the Company and its Affiliates; (iv) the Management Stockholder’s
unauthorized removal from the premises of the Company or an Affiliate of any
document (in any medium or form) relating to the Company or an Affiliate or the
customers of the Company or an Affiliate; or (v) the commission by the
Management Stockholder of any felony or other serious crime involving moral
turpitude.  Any rights the Company or an Affiliate may have hereunder in respect
of the events giving rise to Cause shall be in addition to the rights the
Company or Affiliate may have under any other agreement with the Management
Stockholder or at law or in equity.  If, subsequent to a Management
Stockholder’s termination of Employment, it is discovered that such Management
Stockholder’s Employment could have been terminated for Cause, the Management
Stockholder’s Employment shall, at the election of the Board, in its sole
discretion, be deemed to have been terminated for Cause retroactively to the
date the events giving rise to Cause occurred.  Notwithstanding the foregoing, a
failure to meet performance expectations shall not, by itself, constitute Cause
hereunder where the Board determines that the Management Stockholder has
performed his duties in good faith.


--------------------------------------------------------------------------------




(d)           “Change of Control” shall mean the occurrence of any of the
following events after the Effective Time: (i) any sale, lease, exchange or
other transfer (in one transaction or a series of related transactions) of all
or substantially all of the assets of the Company on a consolidated basis to any
Person or group of related persons for purposes of Section 13(d) of the Exchange
Act (a “Group”), together with any Affiliates thereof other than to a Majority
Stockholder; (ii) the approval by the holders of the outstanding voting power of
the Company of any plan or proposal for the liquidation or dissolution of the
Company; (iii) (A) any Person or Group (other than the Majority Stockholder)
shall become the beneficial owner (within the meaning of Section 13(d) of the
Exchange Act), directly or indirectly, of Common Stock representing more than
40% of the aggregate outstanding voting power of the Company and such Person or
Group actually has the power to vote such Common Stock in any such election and
(B) the Majority Stockholder beneficially owns (within the meaning of Section
13(d) of the Exchange Act), directly or indirectly, in the aggregate a lesser
percentage of the voting power of the Company than such other Person or Group;
(iv) the replacement of a majority of the Board over a two-year period from the
directors who constituted the Board at the beginning of such period, and such
replacement shall not have been approved by a vote of at least a majority of the
Board then still in office who either were members of such Board at the
beginning of such period or whose election as a member of such Board was
previously so approved or who were nominated by, or designees of, a Majority
Stockholder; or (v) consummation of a merger or consolidation of the Company
with another entity in which holders of the Common Stock of the Company
immediately prior to the consummation of the transaction hold, directly or
indirectly, immediately following the consummation of the transaction, less than
50% of the common equity interest in the surviving corporation in such
transaction and the Majority Stockholder does not hold a sufficient amount of
voting power (or similar securities) to elect a majority of the surviving
entity’s board of directors.

Notwithstanding the foregoing, a Change of Control shall not be deemed to occur
as a result of any event or transaction to the extent that treating such event
or transaction as a Change of Control would cause any tax to become due under
Section 409A of the Code.

(e)                                  “Code” shall mean the Internal Revenue Code
of 1986, as amended.

(f)            “Disability” shall mean, unless otherwise provided in any stock
option grant agreement entered between the Company and the Management
Stockholder with respect to any Options that may be granted under the Plan,
effective employment agreement or other written agreement, a permanent
disability as defined in the Company’s or an Affiliate’s disability plans, or as
defined from time to time by the Company, in its discretion.

(g)           “Effective Time” shall have the meaning set forth in the Agreement
and Plan of Merger by and among the Company, Newton Acquisition Merger Sub, Inc.
and The Neiman Marcus Group, Inc, dated as of May 1, 2005.

(h)           “Employment” shall mean employment with the Company or any
Affiliate and shall include the provision of services as a director or
consultant for the Company or any Affiliate.  “Employee” and “Employed” shall
have correlative meanings.

(i)            “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.

(j)            “Fair Market Value” shall mean, as of any date:

i.      prior to the existence of a Public Market (as defined in Section 6
below) for the Common Stock, the value per share of Common Stock as determined
in good faith by the Board; or

ii.     on which a Public Market for the Common Stock exists, (i) closing price
on such day of a share of Common Stock as reported on the principal securities
exchange on which shares of Common Stock are then listed or admitted to trading
or (ii) if not so reported, the average of the closing bid and ask prices on
such day as reported on the National Association of Securities Dealers Automated
Quotation System or (iii) if not so reported, as furnished by any member of the
National Association of Securities Dealers, Inc. (“NASD”) selected by the
Board.  The Fair Market Value of a share of Common Stock as of any such date on
which the applicable exchange or inter-dealer quotation system through which
trading in the Common Stock regularly occurs is closed shall be the Fair Market
Value determined pursuant to the preceding sentence as of the immediately
preceding date on which the


--------------------------------------------------------------------------------




Common Stock is traded, a bid and ask price is reported or a trading price is
reported by any member of NASD selected by the Board.  In the event that the
price of a share of Common Stock shall not be so reported or furnished, the Fair
Market Value shall be determined by the Board in good faith to reflect the fair
market value of a share of Common Stock.

(k)           “Good Reason” shall mean, unless otherwise provided in any stock
option grant agreement entered between the Company and the Management
Stockholder with respect to any Options that may be granted under the Plan,
effective employment agreement or other written agreement with respect to the
termination of a Management Stockholder’s Employment,  (i) a material diminution
in a Management Stockholder’s duties and responsibilities other than a change in
such Management Stockholder’s duties and responsibilities that results from
becoming part of a larger organization following a Change of Control, (ii) a
decrease in a Management Stockholder’s base salary, bonus opportunity or
benefits other than a decrease in bonus opportunity or benefits that applies to
all employees of the Company or its Affiliates otherwise eligible to participate
in the affected plan, or (iii) a relocation of a Management Stockholder’s
primary work location more than 50 miles from the Management Stockholder’s work
location immediately prior to the Management Stockholder’s execution of this
Agreement, without the Management Stockholder’s prior written consent; provided
that, within thirty days following the occurrence of any of the events set forth
herein, the Management Stockholder shall have delivered written notice to the
Company of his or her intention to terminate his or her Employment for Good
Reason, which notice specifies in reasonable detail the circumstances claimed to
give rise to the Management Stockholder’s right to terminate Employment for Good
Reason, and the Company shall not have cured such circumstances within thirty
days following the Company’s receipt of such notice.

(l)            “Majority Stockholder,” for purposes of this Agreement, shall
mean, collectively or individually as the context requires, Newton Holding, LLC,
TPG Newton III, LLC, TPG Partners IV, L.P., TPG Newton Co-Invest I, LLC, Warburg
Pincus Private Equity VIII, L.P., Warburg Pincus Netherlands Private Equity VIII
C.V. I, Warburg Pincus Germany Private Equity VIII K.G , Warburg Pincus Private
Equity IX, L.P and/or their respective Affiliates.

(m)          “Person” means an individual, partnership, corporation, limited
liability company, unincorporated organization, trust or joint venture, or a
governmental agency or political subdivision thereof.

(n)           “Retirement” shall mean, when used in connection with the
termination of a Management Stockholder’s Employment, a voluntary resignation of
Employment by the Management Stockholder that occurs on or after (i) the first
date on which the Management Stockholder has both attained age 60 and completed
10 years of service with the Company or its Affiliates or (ii) the date on which
the Management Stockholder attains age 65.

(o)           “Securities Act” shall mean the Securities Act of 1933, as
amended.

(p)           “Transfer” shall mean any transfer, sale, assignment, gift,
testamentary transfer, pledge, hypothecation or other disposition of any
interest.  “Transferee” and “Transferor” shall have correlative meanings.

 

2.             Investment; Issuance of Shares.

(a)           The Management Stockholder represents that the Shares are being
acquired for investment and not with a view toward the distribution thereof.

(b)           Issuance of Shares.  The Management Stockholder acknowledges and
agrees that the certificate for the Shares shall bear the following legends
(except that the second paragraph of this legend shall not be required after the
Shares have been registered and except that the first paragraph of this legend
shall not be required after the termination of this Agreement):

The shares represented by this certificate are subject to the terms and
conditions of a Management Stockholders’ Agreement dated as of October 6, 2005
and may not be sold, transferred, hypothecated, assigned or encumbered, except
as may be permitted by the aforesaid Agreement.  A


--------------------------------------------------------------------------------




copy of the Management Stockholders’ Agreement may be obtained from the
Secretary of the Company.

The shares represented by this certificate have not been registered under the
Securities Act of 1933.  The shares have been acquired for investment and may
not be sold, transferred, pledged or hypothecated in the absence of an effective
registration statement for the shares under the Securities Act of 1933 or an
opinion of counsel for the Company that registration is not required under said
Act.

Upon the termination of this Agreement, or upon registration of the Shares under
the Securities Act, the Management Stockholder shall have the right to exchange
any Shares containing the above legend (i) in the case of the registration of
the Shares, for Shares legended only with the first paragraph described above
and (ii) in the case of the termination of this Agreement, for Shares legended
only with the second paragraph described above.

3.             Transfer of Shares; Call Rights; Put Rights.

(a)           The Management Stockholder agrees that he will not cause or permit
the Shares or his interest in the Shares to be sold, transferred, hypothecated,
assigned or encumbered except as expressly permitted by this Section 3;
provided, however, that the Shares or any such interest may be Transferred (i)
on the Management Stockholder’s death by bequest or inheritance to the
Management Stockholder’s executors, administrators, testamentary trustees,
legatees or beneficiaries, (ii) subject to compliance with all applicable tax,
securities and other laws, any “Family Member” as such term is defined in the
Form S-8 Registration Statement under the Securities Act as of the date of
Transfer, and (iii) in accordance with Section 4 of this Agreement, subject in
each case to the agreement by each Transferee (other than the Company or as
otherwise permitted by the Company) in writing to be bound by the terms of this
Agreement as if such Transferee had been an original signatory hereto and
provided in any such case that, in the case of a Transfer pursuant to Section
3(a)(i) or (ii), such Transfer will not be permitted if it would cause the
Company to be required to register the Common Stock under Section 12(g) of the
Exchange Act.

(b)           (i)  In the event the Management Stockholder’s Employment with the
Company is terminated by the Company for Cause or by the Management Stockholder
for any reason other than Good Reason, death, Disability or Retirement, the
Company (or its designated assignee) shall have the right, during the 120-day
period following the later to occur of (x) such termination of Employment and
(y) the date on which the Management Stockholder or Transferee has held the
Shares most recently acquired to be sold pursuant to this Section 3(c) for at
least six (6) months, to purchase from the Management Stockholder or the
Management Stockholder’s Transferee, and upon the exercise of such right the
Management Stockholder or such Transferee shall sell to the Company (or its
designated assignee), all or any portion of the Shares acquired by the
Management Stockholder or Transferee on the exercise of Options and held by the
Management Stockholder or Transferee as of the date as of which such right is
exercised at a per Share price equal to the Fair Market Value of a share of
Common Stock determined as of the date such right is exercised.  The Company (or
its designated assignee) shall exercise such right by delivering to the
Management Stockholder or Transferee, as applicable, a written notice specifying
its intent to purchase Shares held by the Management Stockholder or Transferee
(the “Call Notice”), the date as of which such right is to be exercised and the
number of Shares to be purchased.  Such purchase and sale shall occur on such
date as the Company (or its designated assignee) shall specify, which date shall
be within thirty (30) days after the date on which the Call Notice is delivered
or the Outside Appraisal is delivered.  The Company will use commercially
reasonable efforts to make the payment for the Shares in cash on the date of
such purchase and sale; provided that, despite using such efforts, if such
payment will result in the violation of the terms or provisions of, or result in
a default or event of default under, any guarantee, financing or security
agreement or document entered into by the Company or any of its Affiliates and
in effect on such date (hereinafter a “Financing Agreement”), the Company may
delay any such payment for no more than two (2) years.  In the event the payment
of the purchase price is delayed as a result of a restriction imposed by a
Financing Agreement as provided above, such payment shall be made without the
application of further conditions or impediments as soon as practicable after
the payment of such purchase price would no longer result in the violation of
the terms or provisions of, or result in a default or event of default under,
any Financing Agreement, and such payment shall equal the amount that would have
been paid to the Management Stockholder or Transferee if no delay had occurred
plus interest for the period from the date on which the purchase price would
have been paid but for the delay in payment provided herein to the


--------------------------------------------------------------------------------




date on which such payment is made (the “Delay Period”), calculated at an annual
rate equal to the average annual prime rate charged during the Delay Period by a
nationally recognized bank designated by the Board plus two (2) percentage
points.  In the event that the Company is not able to make payment within two
(2) years after the date specified in the Call Notice, the Company will, upon
the written request of the Management Stockholder or Transferee, cancel the Call
Notice and return to the Management Stockholder or Transferee the Shares subject
to the Call Notice (as adjusted to take into account any corporate transactions
during the intervening period) in exchange for cancellation of the debt and any
interest payments that would have otherwise been payable thereon.

(ii)           In the event that the Management Stockholder or Transferee
disagrees with the Company’s determination of the Fair Market Value of a Share,
the Management Stockholder or Transferee shall have the right to require the
Company to seek an appraisal to determine the Fair Market Value of a Share in
lieu of the Board determination (an “Outside Appraisal”); provided that the
Transferee shall not be entitled to an Outside Appraisal in the event an
appraisal to determine the Fair Market Value of a Share has been done within the
three-month period immediately preceding delivery of the Call Notice and the
Board determines in good faith that no event has occurred that would result in
the prior determination of Fair Market Value being materially inaccurate.  Any
such Outside Appraisal shall be made by one qualified person (which can be an
accounting firm or investment banking firm or similar firm) (each, an
“Appraiser”), having substantial experience in the valuation of similar
enterprises in the United States.  The Company and the Management Stockholder or
Transferee shall mutually agree upon such Appraiser within 30 days of the Call
Notice; provided that in the event an appraisal to determine Fair Market Value
of a Share has been done within the twelve-month period immediately preceding
delivery of the Call Notice, the Outside Appraisal shall be done by the same
Appraiser that performed the prior appraisal unless the Company consents to a
different Appraiser.  The Company shall each bear 100% of the fees and expenses
of the Appraiser.

(c)(i)        In the event the Management Stockholder’s Employment with the
Company terminates due to the death or Disability of the Management Stockholder,
such Management Stockholder or Transferee shall have the right, during the
120-day period following the later to occur of (x) such termination of
Employment and (y) the date on which the Management Stockholder or Transferee
has held the Shares most recently acquired to be sold pursuant to this Section
3(c) for at least six (6) months, to sell to the Company (or its designated
assignee), and upon the exercise of such right the Company (or its designated
assignee) shall purchase from the Management Stockholder or Transferee, all or
any portion of the Shares held by the Management Stockholder or Transferee as of
the date as of which such right is exercised at a per Share price equal to the
Fair Market Value of a Share of Common Stock determined as of the date as of
which such right is exercised.  The Management Stockholder or Transferee shall
exercise such right by delivering to the Company a written notice (the “Put
Notice”) specifying his or her intent to sell Shares held by the Management
Stockholder or Transferee, the date as of which such right is to be exercised
and the number of Shares to be sold.  Such purchase and sale shall occur on such
date as the Company (or its designated assignee) and the Stockholder shall
agree, which date shall be within thirty (30) days after the later of the
delivery of the Put Notice or the delivery of the Outside Appraisal.  The
Company will use commercially reasonable efforts to make the payment for the
Shares in cash on the date of such purchase and sale; provided that, despite
using such efforts, if such payment will result in the violation of the terms or
provisions of, or result in a default or event of default under, a Financing
Agreement, the Company may delay any such payment for no more than two (2)
years.  In the event the payment of the purchase price is delayed as a result of
a restriction imposed by a Financing Agreement as provided above, the Company
shall notify the Management Stockholder or Transferee as soon as practicable of
the need for such a delay (the “Delay Notice”), and shall permit the Management
Stockholder or Transferee, within ten (10) days of the delivery of the Delay
Notice, to rescind the Put Notice.  If the Management Stockholder or Transferee
does not rescind the Put Notice as provided in the preceding sentence, the Put
Notice shall remain outstanding and any payment in respect thereof shall be made
without the application of further conditions or impediments as soon as
practicable after the payment of such purchase price would no longer result in
the violation of the terms or provisions of, or result in a default or event of
default under, any Financing Agreement, and such payment shall equal the amount
that would have been paid to the Management Stockholder or Transferee if no
delay had occurred plus interest for the Delay Period, calculated at an annual
rate equal to the average annual prime rate charged during the Delay Period by a
nationally recognized bank designated by the Board plus two (2) percentage
points.  In the event that the Company is not able to make payment within two
(2) years after the date specified in the Put Notice, the Company will, upon the
written request of the Management Stockholder or Transferee, cancel the Put
Notice in exchange for cancellation of the debt and any interest payments that
would have otherwise been payable thereon.


--------------------------------------------------------------------------------




(ii)           In the event that the Management Stockholder or Transferee
disagrees with the Company’s determination of the Fair Market Value of a Share,
the Management Stockholder or Transferee shall have the right to require the
Company to seek an Outside Appraisal in accordance with the terms and conditions
set forth in Section 3(b) of this Agreement, substituting “Put Notice” in place
of “Call Notice.”

(d)           In addition, if the Board receives the advice of counsel selected
by the Company and reasonably acceptable to the Management Stockholder or any
Transferee that the inclusion of the call right or the put right described in
this Section 3 would result in the Option or Shares becoming subject to Section
409A of the Code, the Board shall have the right to make such modifications or
amendments to this Section 3 as the Board determines are reasonably necessary to
avoid the application of Section 409A of the Code without the consent of the
Management Stockholder or any Transferee.  In making any such amendments or
modifications, the Board shall take all steps to put the parties in
substantially same economic position as they would have been in had such
modifications or amendments not been made to the extent reasonably practical. 
The Management Stockholder and any Transferee hereby stipulate that Cleary
Gottlieb Steen and Hamilton LLP is acceptable counsel for purposes of this
Section 3(d).

4.             Certain Rights.

(a)           Drag Along Rights.  If one or more Majority Stockholder desires to
sell all or substantially all of the Shares of Common Stock in which it has a
“pecuniary interest” as defined in Rule 16a-1 of the Exchange Act (including
through the disposition of interests in Newton Holding, LLC) or a portion of the
Shares of Common Stock representing Control of the Company, in either case to a
good faith independent purchaser (a “Purchaser”) (other than any other Majority
Stockholder, other investment partnership, limited liability company or other
entity established for investment purposes and controlled by one or more of the
members (other than passive investors) or the principals of the Majority
Stockholder or any of their Affiliates and other than any Employees of the
Majority Stockholder or their Affiliates hereinafter referred to as a “Permitted
Transferee”) and said Purchaser desires to acquire all or substantially all of
the issued and outstanding Shares of Common Stock (or all or substantially all
of the assets of the Company) upon such terms and conditions as agreed to with
the Majority Stockholder, the Management Stockholder or Transferee agrees to
sell to such Purchaser a number of its Shares of Common Stock, not to exceed (a)
the number of shares of Common Stock held by such Management Stockholder or
Transferee multiplied by (b) a fraction, the numerator of which is the aggregate
number of Shares of Common Stock in which the Majority Stockholder has a
pecuniary interest that such Majority Stockholder has proposed to be
transferred, and the denominator of which is the aggregate number of Shares of
Common Stock in which the Majority Stockholder has a pecuniary interest (or to
vote such number of his Shares in favor of any merger or other transaction which
would effect a sale of such shares of Common Stock or assets of the Company) at
the same price per Share of Common Stock and pursuant to the same terms and
conditions with respect to payment for the Shares of Common Stock in which the
Majority Stockholder has a pecuniary interest as agreed to by the Majority
Stockholder; provided that, except with respect to any liability incurred by
such Management Stockholder or any Transferee individually, the Management
Stockholders and any Transferees shall not be liable to a Purchaser for an
amount greater than the proceeds from the sale.  In such case, the Majority
Stockholder shall give written notice of such sale to the Management Stockholder
or Transferee at least fifteen (15) days prior to the consummation of such sale,
setting forth (i) the consideration to be received by the holders of Shares of
Common Stock, (ii) the identity of the Purchaser, (iii) any other material items
and conditions of the proposed transfer and (iv) the date of the proposed
transfer.  The Company shall be responsible for the proportionate Share of the
costs of the proposed Transfer incurred by the Management Stockholders and any
Transferees to the extent not paid or reimbursed by the proposed Purchaser.

For purposes of this Section 4(a), “Control of the Company” shall mean the sale
or disposition in a single transaction or a series of related transactions of at
least fifty percent (50)% of the issued and outstanding Shares of Common Stock
or securities representing at least fifty percent (50)% of the voting power of
the Company, including a disposition of interests in Newton Holding, LLC that
represents 50% or more of the voting power of the Company.

(b)           Tag Along Rights.  (i) Subject to paragraph (iv) of this Section
4(b), if one or more Majority Stockholder or its Permitted Transferee proposes
to transfer its direct or indirect pecuniary interest (as defined in Rule 16a-1
under the Exchange Act) in any Shares of Common Stock to a Purchaser (other than
a


--------------------------------------------------------------------------------




Permitted Transferee), then the Majority Stockholder or his Permitted Transferee
(hereinafter referred to as a “Selling Stockholder”) shall give written notice
of such proposed transfer to the Management Stockholder or Transferee (the
“Selling Stockholder’s Notice”) at least thirty (30) days prior to the
consummation of such proposed transfer, and shall provide notice to all other
stockholders of the Company to whom the Majority Stockholder has granted similar
“tag-along” rights (such stockholders together with the Management Stockholder
or Transferee, referred to herein as the “Other Stockholders”) setting forth the
proposed material terms and conditions of such Transfer (including price per
Share).

(ii)           The Management Stockholder or Transferee shall have the right to
elect, by delivery of written notice to the Majority Stockholder within twenty
(20) days from delivery of the Selling Stockholder’s Notice, to sell to the
proposed transferee a number of its Shares of Common Stock, not to exceed (a)
the number of shares of Common Stock and Shares underlying vested options held
by such Management Stockholder or Transferee multiplied by (b) a fraction, the
numerator of which is the aggregate number of Shares of Common Stock in which
the Majority Stockholder has a pecuniary interest that such Majority Stockholder
has proposed to be transferred, and the denominator of which is the aggregate
number of Shares of Common Stock in which the Majority Stockholder has a
pecuniary interest, on the same terms and conditions (including price per share
of Common Stock) as the Majority Stockholder.  In the event that the transferee
does not wish to acquire all of the Shares offered by the Management Stockholder
or Transferee, the number of Shares of Common Stock to be purchased by such
transferee shall be allocated pro rata among the Majority Stockholders and the
Other Stockholders in accordance with the number of shares of Common Stock and
Shares underlying vested Options that each such stockholder elected to transfer
to the transferee.

(iii)          Any transfer of Shares by the Management Stockholder or
Transferee shall be at the same price per Share of Common Stock and pursuant to
the same terms and conditions with respect to payment for the Shares of Common
Stock as agreed to by the Selling Stockholder with respect to the sale of its
pecuniary interest in the Shares, provided, that in order to be entitled to
exercise its tag-along rights pursuant to this Section 4(b), the Management
Stockholder or Transferee must agree to make to the proposed Purchaser,
representations, warranties, covenants, indemnities and agreements comparable to
those made by the Selling Stockholder in connection with the proposed transfer
and agree to the same conditions to the proposed transfer as the Selling
Stockholder agrees, it being understood that all such representation,
warranties, covenants, indemnities and agreements shall be made by the Selling
Stockholder, the Management Stockholder or Transferee and any Other Stockholder
exercising similar tag-along rights severally and not jointly.  The Selling
Stockholder, the Management Stockholder and any Other Stockholder who exercises
similar tag-along rights shall be responsible for their proportionate share of
the costs of the proposed Transfer to the extent not paid or reimbursed by the
proposed Purchaser or the Company.

(iv)          In connection with the exercise of its tag-along rights under this
Section 4(b), if the Management Stockholder or Transferee desires to exercise
vested Options to acquire up to the number of Shares the Management Stockholder
or Transferee is permitted to sell pursuant to the exercise of its tag-along
rights pursuant to this Section 4(b), the Company will permit the Management
Stockholder or Transferee to exercise any such vested Options through
net-physical settlement (net of the applicable exercise price and applicable
withholding taxes) if the Company’s independent auditors determine that
net-physical settlement of any such Options would not produce less-favorable
accounting consequences for the Company than if the Management Stockholder or
Transferee paid the exercise price for any such vested Options in cash.

(v)           Notwithstanding anything to the contrary contained herein, the
provisions of this Section 4(b) shall not apply during the period from the
Effective Date through the first anniversary of the Effective Date to any sale
or transfer by a Majority Stockholder of its pecuniary interest in any shares of
Common Stock for a price that is equal to or less than the Fair Market Value of
such share of Common Stock as of the Effective Date unless and until the
Majority Stockholder, after giving effect to the proposed sale or transfer,
shall have sold or transferred in the aggregate (other than to Permitted
Transferees) its pecuniary interest in shares of Common Stock representing 15.0%
or more of the shares of Common Stock in which the Majority Stockholder
collectively had a pecuniary interest as of the Effective Time.


--------------------------------------------------------------------------------




(c)           Permitted Transferees.  Any Permitted Transferee to which a
Majority Stockholder’s pecuniary interest in any shares of Common Stock is
Transferred shall agree to execute this Agreement as a condition to such
Transfer.

5.             Piggyback Registration Rights.

(a)           Notice to Management Stockholder.  If the Company determines that
it will file a registration statement under the Securities Act, other than a
registration statement on Form S-4 or Form S-8 or any successor form, for an
offering which includes shares of Common Stock held by the Majority Stockholder,
then the Company shall give prompt written notice to the Management Stockholder
or Transferee that such filing is expected to be made (but in no event less than
30 days nor more than 60 days in advance of filing such registration statement),
the jurisdiction or jurisdictions in which such offering is expected to be made,
and the underwriter or underwriters (if any) that the Company (or the person
requesting such registration) intends to designate for such offering.  If the
Company, within 15 days after giving such notice, receives a written request for
registration of any Shares from the Management Stockholder or Transferee, then
the Company shall include in the same registration statement the number of
Shares to be sold by the Management Stockholder or Transferee as shall have been
specified in his or her request, except that the Management Stockholder or
Transferee shall not be permitted to register more than a Pro Rata Portion of
her Shares.  The Company shall bear all costs of preparing and filing the
registration statement, and shall indemnify and hold harmless, to the extent
customary and reasonable, pursuant to indemnification and contribution
provisions to be entered into by the Company at the time of filing of the
registration statement, the seller of any shares of Common Stock covered by such
registration statement.

Notwithstanding anything herein to the contrary, the Company, on prior notice to
the participating Stockholder, may abandon its intention to file a registration
statement under this Section 5(a) at any time prior to such filing.

For purposes of Section 5 hereof, “Pro Rata Portion” shall mean a number equal
to the product of (x) the total number of Shares, including any shares of Common
Stock underlying vested Options, owned by the Management Stockholder or
Transferee and (y) a fraction, the numerator of which shall be the total number
of shares of Common Stock offered (for sale or registration, as applicable) by
the Majority Stockholder, and the denominator of which shall be the total number
of shares of Common Stock owned by the Majority Stockholder.

(b)           Allocation.  If the managing underwriter shall inform the Company
in writing that the number of shares of Common Stock requested to be included in
such registration exceeds the number which can be sold in (or during the time
of) such offering within a price range acceptable to the Majority Stockholder,
then the Company shall include in such registration such number of shares of
Common Stock which the Company is so advised can be sold in (or during the time
of) such offering.  All holders of shares of Common Stock proposing to sell
shares of Common Stock shall share pro rata in the number of shares of Common
Stock to be excluded from such offering, such sharing to be based on the
respective numbers of shares of Common Stock as to which registration has been
requested by such holders.

(c)           Permitted Transfer.  Notwithstanding anything to the contrary
contained herein, sales of Shares pursuant to a registration statement filed by
the Company may be made without compliance with any other provision of this
Agreement.

6.             Termination.  This Agreement shall terminate with respect to the
Common Stock immediately following the existence of a Public Market for the
Common Stock except that the requirements contained in Section 2 hereof shall
survive the termination of this Agreement; provided that a Management
Stockholder or his Transferee may sell Shares pursuant to Rule 144 of the
Securities Act if such Management Stockholder or Transferee meets and complies
with all of the applicable requirements thereof.  If, and only to the extent
that, the Management Stockholder or his Transferee is not permitted to sell such
Shares pursuant to Rule 144 of the Securities Act and such Shares are not
included on a registration statement filed to register the sale of securities
under the Securities Act, such Management Stockholder or Transferee may transfer
such Shares only in accordance with Section 3(a) hereof.  For this purpose, a
“Public Market” for the Common Stock shall be deemed to exist if at least 20% of
the total outstanding Common Stock is registered under Section 12(b) or 12(g) of
the Exchange Act.


--------------------------------------------------------------------------------




7.             Acknowledgement of Newton Holding, LLC and the Company.  The
Company and Newton Holding, LLC (“Newton LLC”) hereby acknowledge that the
Management Stockholders shall not be disadvantaged with respect to the Shares or
Options solely by reason of holding shares or options to purchase shares of the
Company’s Common Stock instead of membership interests or options to purchase
membership interests in Newton LLC.  In the event there is a corporate
transaction affecting the membership interests of Newton LLC or any dividend or
distribution made to holders of the membership interests in Newton LLC in
respect of such interests, the Company and Newton Holding shall take
commercially reasonable steps to assure that appropriate adjustments and/or
dividends or distributions are made to or in respect of the Shares such that the
Management Stockholders will be in the same position in which they would have
been had they received membership interests in Newton LLC instead of the Shares;
provided that this Section 7 shall not be construed to entitle any Management
Stockholder to any membership or other interests in Newton LLC.   For purposes
of this Agreement, no Management Stockholder shall be deemed to be disadvantaged
from a tax perspective by reason of his holding Options or Shares as opposed to
membership interests in a limited liability company or partnership interests in
a partnership.

8.             Distributions With Respect To Shares.  As used herein, the term
“Shares” includes securities of any kind whatsoever distributed with respect to
the Company’s Common Stock acquired by the Management Stockholder or his or her
Transferee (whether pursuant to the Plan, the letter agreement dated on or about
September 30, 3005 between the Company and such Management Stockholder or
otherwise) or any such securities resulting from a stock split or consolidation
involving such Common Stock.

9.             Amendment; Assignment.  This Agreement may be amended,
superseded, canceled, renewed or extended, and the terms hereof may be waived,
only by a written instrument signed by authorized representatives of the parties
or, in the case of a waiver, by an authorized representative of the party
waiving compliance.  No such written instrument shall be effective unless it
expressly recites that it is intended to amend, supersede, cancel, renew or
extend this Agreement or to waive compliance with one or more of the terms
hereof, as the case may be.  Except for the Management Stockholder’s right to
assign his or her rights under Section 4(a) or the Company’s right to assign its
rights under Section 4(b), no party to this Agreement may assign any of its
rights or obligations under this Agreement without the prior written consent of
the other parties hereto.

10.           Notices. Each notice and other communication hereunder shall be in
writing and shall be given and shall be deemed to have been duly given on the
date it is delivered in person, on the next business day if delivered by
overnight mail or other reputable overnight courier, or the third business day
if sent by registered mail, return receipt requested, to the parties as follows:

If to the Majority Stockholder, to his most recent address shown on records of
the Company or its Affiliate;

With a copy to:

Cleary Gottlieb Steen & Hamilton LLP
One Liberty Plaza
New York, NY 10006

Attention:  Robert J. Raymond

If to the Company:

Newton Acquisition, Inc.
301 Commerce Street, Suite 3300
Fort Worth, TX 76102

Attention: General Counsel

With a copy to:


--------------------------------------------------------------------------------




Cleary Gottlieb Steen & Hamilton LLP
One Liberty Plaza
New York, NY 10006

Attention:  Robert J. Raymond

If to the Management Stockholder, to its most recent address shown on records of
the Company or its Affiliate;

With a copy to:

Morgan, Lewis & Bockius LLP
101 Park Avenue
New York, NY 10178

Attention:  Gary Rothstein

or to such other address as any party may have furnished to the others in
writing in accordance herewith, except that notices of change of address shall
only be effective upon receipt.

11.           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original, but each of which
together shall constitute one and the same document.

12.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware, without reference to its
principles of conflicts of law.

13.           Binding Effect.  This Agreement shall be binding upon, inure to
the benefit of, and be enforceable by the heirs, personal representatives,
successors and permitted assigns of the parties hereto.  Nothing expressed or
referred to in this Agreement is intended or shall be construed to give any
person other than the parties to this Agreement, or their respective heirs,
personal representatives, successors or assigns, any legal or equitable rights,
remedy or claim under or in respect of this Agreement or any provision contained
herein.

14.           Entire Agreement.  This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof.

15.           Severability.  If any term, provision, covenant or restriction of
this Agreement, is held by a court of competent jurisdiction to be invalid, void
or unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated.

16.           Miscellaneous.  The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

*     *     *     *     *     *

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

 

 

NEWTON ACQUISITION, INC.

 

 

 

 

 

 

 

By:

 

/s/ David A. Spuria

 

 

Name:

 

David A. Spuria

 

 

Title:

 

Vice President

 


--------------------------------------------------------------------------------


 

 

 

 

NEWTON HOLDING, LLC

 

 

 

 

 

 

 

By:

 

/s/ David A. Spuria

 

 

Name:

 

David A. Spuria

 

 

Title:

 

Vice President & Secretary

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TPG NEWTON III LLC

 

 

 

 

 

 

 

By:

 

TPG Partners III, L.P., its Managing Member

 

 

By:

 

TPG GenPar III, L.P., its General Partner

 

 

By:

 

TPG Advisors III, Inc., its General Partner

 

 

 

 

 

 

 

By:

 

/s/ David A. Spuria

 

 

Name

 

David A. Spuria

 

 

Title:

 

Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TPG PARTNERS IV, L.P.

 

 

 

 

 

 

 

By:

 

TPG Gen Par IV, L.P., its General Partner

 

 

By:

 

TPG Advisors IV, Inc., its General Partner

 

 

 

 

 

 

 

By:

 

/s/ David A. Spuria

 

 

Name:

 

David A. Spuria

 

 

Title:

 

Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TPG NEWTON CO-INVEST I LLC

 

 

 

 

 

 

 

By:

 

TPG GenPar IV, L.P., its Managing Member

 

 

By:

 

TPG Advisors IV, Inc., its General Partner

 

 

 

 

 

 

 

By:

 

/s/ David A. Spuria

 

 

Name:

 

David A. Spuria

 

 

Title:

 

Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WARBURG PINCUS PRIVATE

 

 

 

 

EQUITY VIII, L.P.

 

 

 

 

 

 

 

By:

 

Warburg Pincus Partners, LLC, its General Partner

 

 

By:

 

Warburg Pincus & Co., its Managing Member

 

 

 

 

 

 

 

By:

 

/s/ Kewsong Lee

 

 

Name:

 

Kewsong Lee

 

 

Title:

 

Managing Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WARBURG PINCUS NETHLANDS PRIVATE

 

 

 

 

EQUITY VIII C.V.I.

 

 

 

 

 

 

 

By:

 

Warburg Pincus Partners, LLC, its General Partner

 

 

By:

 

Warburg Pincus & Co., its Managing Member


--------------------------------------------------------------------------------


 

 

By:

 

/s/ Kewsong Lee

 

 

Name:

 

Kewsong Lee

 

 

Title:

 

Managing Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WARBURG PINCUS GERMANY PRIVATE

 

 

 

 

EQUITY VIII K.G.

 

 

 

 

 

 

 

By:

 

Warburg Pincus Partners, LLC, its General Partner

 

 

By:

 

Warburg Pincus & Co., its Managing Member

 

 

 

 

 

 

 

By:

 

/s/ Kewsong Lee

 

 

Name:

 

Kewsong Lee

 

 

Title:

 

Managing Director

 

 

 

 

 

 

 

 

 

WARBURG PINCUS PRIVATE EQUITY

 

 

 

 

IX, L.P.

 

 

 

 

 

 

 

By:

 

Warburg Pincus IX LLC, its General Partner

 

 

 

 

 

 

 

By:

 

/s/ Kewsong Lee

 

 

Name:

 

Kewsong Lee

 

 

Title:

 

Managing Director


--------------------------------------------------------------------------------


SCHEDULE A

MANAGEMENT STOCKHOLDERS

 

By:

 

/s/ Gerald A. Barnes

 

 

Name:

 

Gerald A. Barnes

 

 

 

 

 

 

 

By:

 

/s/ Steven P. Dennis

 

 

Name:

 

Steve P. Dennis

 

 

 

 

 

 

 

By:

 

/s/ Jeanie Galvin

 

 

Name:

 

Jeanie Galvin

 

 

 

 

 

 

 

By:

 

/s/ Ronald H. Goddard

 

 

Name:

 

Ronald H. Goddard

 

 

 

 

 

 

 

By:

 

/s/ James J. Gold

 

 

Name:

 

James J. Gold

 

 

 

 

 

 

 

By:

 

/s/ Neva L. Hall

 

 

Name:

 

Neva L. Hall

 

 

 

 

 

 

 

By:

 

/s/ Ginny Hershey

 

 

Name:

 

Mary Virginia Hershey

 

 

 

 

 

 

 

By:

 

/s/ Brendan Hoffman

 

 

Name:

 

Brendan Hoffman

 

 

 

 

 

 

 

By:

 

/s/ Wayne A. Hussey

 

 

Name:

 

Wayne A. Hussey

 

 

 

 

 

 

 

By:

 

/s/ Jonathan Joselove

 

 

Name:

 

Jonathan Joselove

 

 

 

 

 

 

 

By:

 

/s/ Karen Katz

 

 

Name:

 

Karen Katz

 

 

 

 

 

 

 

By:

 

/s/ Lisa M. Kazor

 

 

Name:

 

Lisa M. Kazor

 

 

 

 

 

 

 

By:

 

/s/ Steven Kornajcik

 

 

Name:

 

Steven Kornajcik

 

 

 

 

 

 

 

By:

 

/s/ Thomas Lind

 

 

Name:

 

Thomas Lind

 

 

 

 

 

 

 

By:

 

/s/ Marita O’Dea Glodt

 

 

Name:

 

Marita O’Dea Goldt

 

 

 

 

 

 

 

By:

 

/s/ Ann S. Paolini

 

 

Name:

 

Ann S. Paolini

 

 

 

 

 

 

 

By:

 

/s/ John Russell Patrick

 

 

Name:

 

John Russell Patrick

 

 

 

 

 

A-1


--------------------------------------------------------------------------------




 

 

By:

 

/s/ Gregory G. Shields

 

 

Name:

 

Gregory G. Shields

 

 

 

 

 

 

 

By:

 

/s/ Stacie Shirley

 

 

Name:

 

Stacie Shirley

 

 

 

 

 

 

 

By:

 

/s/ James E. Skinner

 

 

Name:

 

James E. Skinner

 

 

 

 

 

 

 

By:

 

/s/ Margaret E. Spaniolo

 

 

Name:

 

Margaret E. Spaniolo

 

 

 

 

 

 

 

By:

 

/s/ Thomas P. Stangle

 

 

Name:

 

Thomas P. Stangle

 

 

 

 

 

 

 

By:

 

/s/ T. Dale Stapleton

 

 

Name:

 

T. Dale Stapleton

 

 

 

 

 

 

 

By:

 

/s/ Ann Stordahl

 

 

Name:

 

Ann Stordahl

 

 

 

 

 

 

 

By:

 

/s/ Burton M. Tansky

 

 

Name:

 

Burton M. Tansky

 

 

 

 

 

 

 

By:

 

/s/ Kim Yee

 

 

Name:

 

Kim Yee

 

A-2


--------------------------------------------------------------------------------